            Case 2:17-cr-00089-APG-VCF Document 42 Filed 10/12/20 Page 1 of 4



1    NICHOLAS A. TRUTANICH
     United States Attorney
2
     District of Nevada
3    Nevada Bar Number 13644
     KIMBERLY M. FRAYN
4    Assistant United States Attorney
5
     501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
6    Tel: 702.388.6336 / Fax: 702.388.6418
     kimberly.frayn@usdoj.gov
7

8    Representing the United States

9                                UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11

12
     UNITED STATES OF AMERICA,                           Case No. 2:17-CR-00089-APG-VCF
13
                                                         Stipulation To Continue Sentencing
14
                    Plaintiff,                           Hearing
                                                         (11th Request)
15

16
            v.

17
     ARANTZAZU ATORRASAGASTI
18

19
                    Defendant.

20

21
            IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
22

23   TRUTANICH, United States Attorney, and Kimberly M. Frayn, Assistant United States

24   Attorney, counsel for the United States of America, and ARANTAZAZU
25
     ATORRASAGASTI, defendant, by and through her counsel Dustin R. Marcello, Esq, that
26
     the Sentencing Hearing currently scheduled for October 13, 2020 at 9:30 a.m. be vacated
27
     and continued to not less than 90 days or to a time convenient with the Court.
28

            This Stipulation is entered into for the following reasons:
                                                   -1-
             Case 2:17-cr-00089-APG-VCF Document 42 Filed 10/12/20 Page 2 of 4



1            1.   Defense counsel has fallen ill and is out on medical leave for an indeterminate
2
     time.
3
             2.   The parties agree to the continuance.
4

5
             3.   Defendant is not in custody and is out on bond through Pretrial Release. She has

6    no objection to the continuance.
7
             4.   Defendant is still under supervision and has been compliant with Pretrial
8
     Services.
9
             5. Due to COVID-19 travel has been restricted.
10

11           6. Additionally, denial of this request for continuance would result in a miscarriage

12   of justice, given the defendant’s need for continuity of counsel.
13
             7. This is the 11th request to continue the sentencing.
14
             DATED this 9th day of October 2020.
15
                                                 Respectfully submitted.
16
                                                 NICHOLAS TRUTANICH
17   PITARO & FUMO, CHTD.                            UNITED STATES ATTORNEY
18

19
           /s/Dustin R. Marchello                       /s/Kimberly M. Frayn
20   DUSTIN R MARCELLO, ESQ.                     KIMBERLY M. FRAYN
     601 Las Vegas Boulevard, South              Assistant United States Attorney
21
     Las Vegas, Nevada 89101                     501 Las Vegas Boulevard South. #1100
22   Attorney For Defendant                      Las Vegas, Nevada 89101
23

24

25

26

27

28


                                                    -2-
             Case 2:17-cr-00089-APG-VCF Document 42 Filed 10/12/20 Page 3 of 4



1    NICHOLAS A. TRUTANICH
     United States Attorney
2
     District of Nevada
3    Nevada Bar Number 13644
     KIMBERLY M. FRAYN
4    Assistant United States Attorney
5
     501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
6    Tel: 702.388.6336 / Fax: 702.388.6418
     kimberly.frayn@usdoj.gov
7

8    Representing the United States

9                                UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11

12
     UNITED STATES OF AMERICA,                            Case No. 2:17-CR-00089-APG-VCF
13
                                                          [Proposed] Order on Stipulation To
14
                    Plaintiff,                            Continue Sentencing Hearing
15

16
             v.

17
     ARANTZAZU ATORRASAGASTI
18

19
                    Defendant.

20

21

22                                       FINDINGS OF FACT
23           Based on the pending Stipulation of counsel, and good cause appearing therefore,
24   the Court finds:
25           This Stipulation is entered into for the following reasons:
26
             1.   Defense counsel has fallen ill and is out on medical leave for an indeterminate
27
     time.
28
             2.   The parties agree to the continuance.
                                                    -3-
           Case 2:17-cr-00089-APG-VCF Document 42 Filed 10/12/20 Page 4 of 4



1           3.   Defendant is not in custody and is out on bond through Pretrial Release. She has
2
     no objection to the continuance.
3
            4.   Defendant is still under supervision and has been compliant with Pretrial
4

5
     Services.

6           5. Due to COVID-19 travel has been restricted.
7
            6. Additionally, denial of this request for continuance would result in a miscarriage
8
     of justice, given the defendant’s need for continuity of counsel.
9
            7. This is the 11th request to continue the sentencing.
10

11                                    CONCLUSIONS OF LAW

12          The end of justice served by granting said continuance outweigh the best interest of

13   the public and the defendants since the failure to grant said continuance would likely result
14
     in a miscarriage of justice, would deny the parties herein sufficient time and the opportunity
15
     within which to be able to effectively and thoroughly prepare for sentencing taking into
16

17
     account the exercise of due diligence, and would negatively impact the defendant’s right to

18   continuity of counsel.
19
                                               ORDER
20
            IT IS ORDERED that Sentencing currently scheduled for October 13, 2020, at 9:30
21
     a.m. be continued to 19th day of January, 2021 at 1:00 p.m. in LV courtroom 6C.
22

23                       12th
            DATED this ________       October
                                of ____________________2020.
24

25

26
                                         HONORABLE ANDREW P. GORDON
                                         UNITED STATES DISTRICT COURT JUDGE
27

28


                                                   -4-
